Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 27, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161020                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  KENNETH LONEY and FAITH CRAWFORD-                                                                    Richard H. Bernstein
  LONEY,                                                                                               Elizabeth T. Clement
           Plaintiffs-Appellants,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 161020
                                                                    COA: 345655
                                                                    Wayne CC: 16-013693-NI
  STEVEN T. SLEEVA and DONALD PARKER,
             Defendants,
  and
  GEICO INDEMNITY COMPANY,
             Defendant-Appellee.
  ________________________________________/

        On order of the Court, the application for leave to appeal the January 16, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 27, 2020
           a1019
                                                                               Clerk